
	
		II
		110th CONGRESS
		1st Session
		S. 1908
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the procedures regarding military recruiter
		  access to secondary school student recruiting information. 
	
	
		1.Access to student recruiting
			 information
			(a)Changes to the
			 Elementary and Secondary Education Act of 1965Section 9528(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7908(a)) is amended—
				(1)by striking paragraphs (1) and (2) and
			 inserting the following:
					
						(1)Access to student recruiting
				informationNotwithstanding
				section 444(a)(5)(B) of the General Education Provisions Act, each local
				educational agency receiving assistance under this Act shall provide, upon a
				request made by a military recruiter or an institution of higher education,
				access to the name, address, and telephone listing of each secondary school
				student served by the local educational agency, unless the parent of such
				student has submitted the prior consent request under paragraph (2).
						(2)Consent
							(A)Opt-out
				processA parent of a secondary school student may submit a
				written request, to the local educational agency, that the student's name,
				address, and telephone listing not be released for purposes of paragraph (1)
				without prior written consent of the parent. Upon receiving such request, the
				local educational agency may not release the student's name, address, and
				telephone listing for such purposes without the prior written consent of the
				parent.
							(B)Notification of
				opt-out processEach local educational agency shall notify the
				parents of the students served by the agency of the option to make a request
				described in subparagraph (A).
							; and
				
				(2)by adding at the
			 end the following:
					
						(4)Rule of
				construction prohibiting opt-in processesNothing in this subsection shall be
				construed to allow a local educational agency to withhold access to a student's
				name, address, and telephone listing from a military recruiter or institution
				of higher education by implementing an opt-in process or any other process
				other than the written consent request process under paragraph (2)(A).
						(5)Parental
				consentFor purposes of this
				subsection, whenever a student has attained eighteen years of age, the
				permission or consent required of and the rights accorded to the parents of the
				student shall only be required of and accorded to the
				student.
						.
				(b)Changes to
			 title 10 of the United States CodeSection 503(c) of title 10, United States
			 Code, is amended—
				(1)by striking
			 paragraph (1) and inserting the
			 following:
					
						(1)(A) Each local educational agency
			 receiving assistance under the Elementary and Secondary Education Act of
			 1965—(i)shall provide to military recruiters
				the same access to secondary school students as is provided generally to
				postsecondary educational institutions or to prospective employers of those
				students; and
						(ii)shall provide, upon a request made by
				a military recruiter for military recruiting purposes, access to the name,
				address, and telephone listing of each secondary school student served by the
				local educational agency, notwithstanding section 444(a)(5)(B) of the General
				Education Provisions Act (20 U.S.C. 1232g(a)(5)(B)), unless the parent of such
				student has submitted the prior consent request under subparagraph (B).
						(B)(i)The parent of a
				secondary school student may submit a written request, to the local educational
				agency, that the student's name, address, and telephone listing not be released
				for purposes of subparagraph (A) without prior written parental consent. Upon
				receiving a request, the local educational agency may not release the student's
				name, address, and telephone listing for such purposes without the prior
				written consent of the parent.
							(ii)Each local educational agency shall
				notify parents of the option to make a request described in clause (i).
							(C)Nothing in this paragraph shall be
				construed to allow a local educational agency to withhold access to a student's
				name, address, and telephone listing from a military recruiter or institution
				of higher education by implementing an opt-in process or any other process
				other than the written consent request process under subparagraph
				(B)(i).
						(D)Parental consentFor purposes of this paragraph, whenever a
				student has attained eighteen years of age, the permission or consent required
				of and the rights accorded to the parents of the student shall only be required
				of and accorded to the
				student.
						;
				(2)by striking
			 paragraphs (2), (3), and (4) and inserting the following:
					
						(2)(A)If a local educational
				agency denies recruiting access to a military recruiter under this section, the
				Secretary shall notify—
								(i)the Governor of the State in which the
				local educational agency is located; and
								(ii)the Secretary of Education.
								(B)Upon receiving a notification under
				subparagraph (A), the Secretary of Education—
								(i)shall, consistent with the provisions
				of part D of title IV of the General Education Provisions Act (20 U.S.C.
				1234c), determine whether the local educational agency is failing to comply
				substantially with the requirements of this subsection; and
								(ii)upon determining that the local
				educational agency has failed to comply substantially with such requirements,
				may impose a penalty or enforce a remedy available for a violation of section
				9528(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				7908(a)) in the same manner as such penalty or remedy would apply to a local
				educational agency that violated such
				section.
								;
				and
				(3)by redesignating
			 paragraphs (5) and (6) as paragraphs (3) and (4), respectively.
				
